Citation Nr: 1548267	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as colitis or Crohn's disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active service from January 1989 to January 1993. 

This matter is on appeal from June and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

FINDING OF FACT

Probative medical evidence relates the Veteran's Crohn's disease to his military service.

CONCLUSION OF LAW

The criteria to establish service connection for Crohn's disease are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary because the Board is granting service connection for Crohn's disease which represents a complete grant of the benefits sought.




II.  Service Connection Claim

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran, in this case, asserts that he has a chronic gastrointestinal disability that is related to his military service.  

The medical evidence confirms that he is currently diagnosed with Crohn's disease.  See December 2012 correspondence authored by his private gastroenterologist.

The Veteran reports having had abdominal complaints in service and ever since service discharge.  As a layperson, he is competent to report having had these symptoms as such requires only personal knowledge rather than medical expertise.  See Layno, supra.  In addition, the Board has no reason to doubt the credibility of the Veteran's lay statements.  

In addition to this competent and credible lay evidence, the Veteran's STRs document his in-service complaints of abdominal distress and watery diarrhea and nausea.  Indeed, multiple assessments of acute gastroenteritis were rendered in May 1991, June 1991, November 1991, and July 1992 STRs.  

With regard to a nexus, the Veteran's private gastroenterologist, in December 2012 correspondence, determined, after personally reviewing the Veteran's military service records, that he most likely had Crohn's disease during his training and service, noting multiple service treatment notes documenting abdominal pain, watery diarrhea, nausea and vomiting in 1991.  The physician has cared for the Veteran since 2008.

Given the Veteran's current medical evidence of Crohn's disease, the in-service treatment for gastroenteritis, and the probative, favorable medical opinion, the criteria to establish service connection for Crohn's disease are met.  

The Board recognizes that the record also contains an unfavorable May 2012 VA opinion which determined that the Veteran's colitis is less likely secondary to his use of Accutane for his service-connected cystic acne.  However, that opinion did not address the question of direct service connection.  Because the Board is granting this claim on a direct basis, consideration of the claim on the alternate theory of secondary service connection is not necessary.  

ORDER

Service connection for Crohn's disease is granted.


 ____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


